United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2320
Issued: July 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed a timely appeal from a September 9, 2010
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration as it was untimely filed and did not show clear evidence of error. As
the last merit decision was issued on March 10, 1999, pursuant to the Federal Employees’
Compensation Act (FECA) 1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and insufficient to establish clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of final adverse Office decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. §§ 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated April 5, 1990, the
Board affirmed an August 9, 1989 schedule award decision.3 On March 10, 1999 the Board
affirmed an August 10, 1996 decision finding that appellant did not establish a recurrence of
disability on March 16, 1989 and a November 13, 1996 decision denying his request for further
merit review of his claim pursuant to 5 U.S.C. § 8128.4 In an October 22, 2002 decision, the
Board affirmed March 14 and November 29, 2001 and March 5, 2005 decisions denying his
request for further merit review of his claim under section 8128.5 By decision dated May 2,
2005, the Board affirmed a January 15, 2004 decision denying appellant’s request for
reconsideration as it was untimely and did not demonstrate clear evidence of error.6 On
October 21, 2009 the Board affirmed an October 8, 2008 decision denying his request for
reconsideration on the grounds that it was not timely and did not demonstrate clear evidence of
error.7 The facts and circumstances of the case as set forth in the prior decisions are hereby
incorporated by reference.
On June 4, 2010 appellant requested reconsideration. He argued that OWCP should have
followed the procedural requirements set forth in section 8106 to see if he was justified in
abandoning his modified employment. Appellant related that he began working in his
limited-duty job on November 6, 1988 but abandoned the position on March 16, 1989. He cited
a March 17, 1989 letter from the employing establishment informing him that he had abandoned
his modified custodial position and notifying him of the provisions of section 8106(c) of the Act.
Appellant argued that OWCP erred in failing to contact him to see if his refusal was justified,
failed to set a 30-day deadline before applying the sanctions of section 8106(c) and failed to
ensure that the employing establishment held open his position. He noted that the employing
establishment did not hold his job open and thus OWCP should have not considered sanctions.
Appellant maintained that OWCP investigated whether he abandoned suitable work, citing an
April 27, 1992 report from a rehabilitation specialist indicating that his file was closed because
his job offer was suitable. He argued that on July 29, 1991 OWCP found that his position was
suitable but did not inform him of its determination and apply the provisions of section 8106 or
3

Docket No. 90-321 (issued April 5, 1990).

4

Docket No. 97-670 (issued March 10, 2005). OWCP accepted that appellant sustained left carpal tunnel
syndrome causally related to factors of his federal employment. Appellant resumed modified work on November 5,
1988 but stopped work on March 16, 1989. He submitted a letter of resignation on March 16, 1989 stating that he
would not return to work unless assigned a different work schedule. On June 9, 1989 the employing establishment
terminated appellant’s employment because he failed to report for duty. The Board found that the employing
establishment did not require appellant to work outside of his restrictions and that the medical evidence was
insufficient to show that he was disabled from his modified employment.
5

Docket No. 02-1032 (issued October 22, 2002).

6

Docket No. 04-757 (issued May 2, 2005).

7

Docket No. 09-151 (issued October 21, 2009). In orders dated March 21, 2006, January 29, 2007 and May 21,
2008 the Board granted appellant’s request to dismiss appeals of OWCP decisions denying his requests for
reconsideration as untimely and insufficient to show clear evidence of error. On April 13, 2010 the Board denied his
petition for reconsideration of its October 21, 2009 decision.

2

provide him time to accept the position following its July 29, 1991 decision. Appellant further
contended that OWCP should have formally terminated his compensation under section
8106(c)(2). He referenced a July 6, 1992 OWCP decision which he alleged contained
insufficient factual findings. Appellant additionally maintained that OWCP should have
provided him with an additional 15 days to accept the position in accordance with its procedures
regarding the refusal of suitable work.
On July 1, 2010 OWCP notified the employing establishment that appellant had
submitted a reconsideration request that warranted merit review and provided time for
comments.
On July 13, 2010 appellant asserted that OWCP could terminate compensation only
through the provisions of section 8106(c)(2).
By decision dated September 9, 2010, OWCP denied appellant’s request for
reconsideration after finding that it was untimely and did not show clear evidence of error. It
found that his argument on reconsideration essentially duplicated his prior arguments that it had
mishandled his case.
On appeal, appellant argues that OWCP erred in denying his request for further merit
review. He maintains that the July 1, 2010 OWCP letter informing the employing establishment
that his reconsideration request warranted merit review granted his request for merit review
under section 10.609(a).
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.8 As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.9
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to OWCP’s denial, would have created a conflict in
medical opinion requiring further development, is not clear evidence of error and would not
require a review of the case on the Director’s own motion.10 To establish clear evidence of error,
a claimant must submit evidence relevant to the issue which was decided by OWCP. The

8

Supra note 1.

9

20 C.F.R. § 10.607.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

3

evidence must be positive, precise and explicit and must manifest on its face that OWCP
committed an error.11
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.12 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.13 As appellant’s June 4, 2010
request for reconsideration was submitted more than one year after the last merit decision, issued
by the Board on March 10, 1999, it was untimely. Consequently, he must demonstrate clear
evidence of error by OWCP in denying his claim for compensation.14
In his request for reconsideration, appellant argued that OWCP erred in failing to apply
the provisions of section 8106(c), relevant to determining if a claimant has refused or abandoned
suitable work. Section 8106(c)(2) of FECA provides that a partially disabled employee who
refuses or neglects to work after suitable work is offered to, procured by or secured for the
employee is not entitled to compensation benefits.15 Section 8106(c) is a penalty provision as it
may bar an employee’s entitlement to compensation and, for this reason, is narrowly construed.16
Appellant was not in receipt of compensation at the time that he stopped work. Instead, he
returned to work on November 5, 1988 and stopped work on March 16, 1989. Appellant
submitted a letter of resignation on March 16, 1989 indicating that he would not return to work
unless the employing establishment changed his work schedule. As he stopped work after
working in a limited-duty position, he has the burden of proof to establish a recurrence of
disability due to either a material change in his injury-related condition or the withdrawal of his
limited-duty employment. The Board previously found that appellant did not submit sufficient
medical evidence to show that he was disabled from his modified employment or that the
employing establishment made his work outside his restrictions.17 Appellant’s arguments
regarding OWCP’s failure to apply the provisions of section 8106(c) in his case are not relevant
as the issue is whether he has established an employment-related recurrence of disability.
Appellant asserted that OWCP found that he was not entitled to vocational rehabilitation
as he was working in a suitable position. By letter dated April 27, 1992, OWCP’s rehabilitation
specialist, in response to an inquiry from appellant, noted that the rehabilitation file was closed
11

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
12

20 C.F.R. § 10.607(a).

13

Robert F. Stone, supra note 11.

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

5 U.S.C. § 8106(c)(2).

16

See Stephen R. Lubin, 43 ECAB 564 (1992).

17

Docket No. 97-670 (issued March 10, 2005).

4

on August 22, 1991 after he received a suitable job offer. The fact that it found that appellant
was not entitled to rehabilitation services is not relevant to the issue of whether he has
established an employment-related recurrence of disability. In order to establish clear evidence
of error, a claimant must submit evidence relevant to the issue which was decided by OWCP.18
Appellant further argued that OWCP’s July 6, 1992 decision contained insufficient
factual findings. By decision dated July 6, 1992, OWCP denied his claim for compensation
beginning March 16, 1989. It found that appellant resigned for reasons unrelated to his work
injury. The Board has already reviewed and affirmed OWCP decisions denying modification of
the July 6, 1992 decision. Appellant’s allegations regarding the July 6, 1992 decision do not
show that the decision was erroneous and thus do not constitute clear evidence of error.
Appellant additionally maintained that on July 29, 1991 OWCP found that the position
was suitable but did not inform him of the provisions of section 8106. As discussed, the issue is
whether he has established a recurrence of disability as of March 16, 1989. OWCP has not
issued a suitable work termination and thus had no need to advise appellant of the penalty
provision set forth in section 8106(c).
On appeal, appellant asserts that OWCP found that his request for reconsideration met the
requirements for merit review in its July 1, 2010 letter to the employing establishment. OWCP’s
July 1, 2010 letter to the employing establishment was informational in nature, provided so that
the employing establishment could comment on appellant’s reconsideration request. It is not
determinative of the issue of whether appellant established clear evidence of error by OWCP.
The arguments raised in support of appellant’s untimely reconsideration request are
irrelevant and thus insufficient to establish clear evidence of error. In order to establish clear
evidence of error, the evidence submitted must raise a substantial question as to the correctness
of OWCP’s decision.19 The evidence appellant submitted on reconsideration fails to meet this
standard.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and insufficient to establish clear evidence of error.

18

Howard Y. Miyashiro, 51 ECAB 253 (1999).

19

See G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

